Citation Nr: 1223118	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  10-16 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, secondary to service connected type II diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, secondary to service connected type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1966 to November 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claims for service connection for peripheral neuropathy of the bilateral upper and lower extremities, as secondary to his service connected type II diabetes mellitus.  The Veteran perfected his appeal of this rating decision.  During pendency of this appeal, in a March 2011 rating decision, the RO granted service connection for peripheral neuropathy of the Veteran's left lower extremity.  In a May 2011 rating decision, the RO granted service connection for the right lower extremity as well.  As this represents a full grant of benefits sought as to those issues, they are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Therefore, the only issues before the Board relate to the peripheral neuropathy of the bilateral upper extremities.  

In December 2011, additional evidence was received without a waiver of consideration by the agency of original jurisdiction (AOJ).  In view of the Board's favorable decision, the Board need not remand these matters to the AOJ for initial consideration.  38 C.F.R. § 20.1304(c) (2011).


FINDING OF FACT

The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between the peripheral neuropathy in the Veteran's bilateral upper extremities and his service-connected type II diabetes mellitus. 




CONCLUSION OF LAW

Peripheral neuropathy of the bilateral upper extremities is proximately due to service-connected type II diabetes mellitus.  38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As will be discussed below, the Veteran's claims for service connection for peripheral neuropathy of his bilateral upper extremities is being granted.  As such, the Board finds that any error related to the Veteran Claims Assistance Act of 2000 (VCAA) regarding this claim is moot.  See 38 U.S.C.A §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Claims for Service Connection

The Veteran claims that he is entitled to service connection for peripheral neuropathy of the bilateral upper extremities on a secondary basis to his service-connected type II diabetes mellitus, which was previously granted due to his service in Vietnam.

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)  
(2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b) (2011).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Regarding the first Wallin element, evidence of a current disability, the Veteran was diagnosed with diabetic polyneuropathy in November 2011.  Prior to that time, his upper extremity symptoms of numbness, burning, tingling and pain were attributed to bilateral carpal tunnel syndrome.  The evidence reflects that the symptomatology for both disorders is very similar.  In any case, the Veteran has consistently been diagnosed with some type of neuropathy in his upper extremities.  The first Wallin element, evidence of a current disability, is therefore met.

With regard to the second Wallin element, evidence of a service-connected disability, the Veteran was service connected for type II diabetes mellitus in January 2006.  Accordingly, the second Wallin element is met.

As to the third Wallin element, medical evidence of a nexus between the service-connected disease and the current disability, VA exams from April 2008, October 2008 and May 2010 attributed the neuropathy in the Veteran's upper left extremity to carpal tunnel syndrome.  Another VA exam provided in January 2009 concluded that the Veteran's neuropathy was of undetermined etiology.  In April 2011, however, during the Veteran's followup for carpal tunnel syndrome at the VA clinic, the treating Physician's Assistant (PA) stated that he believed the overriding cause of the symptoms was related to the Veteran's diabetes mellitus.  In April 2011, the RO referred the Veteran to another VA examiner, a Nurse Practitioner (NP), who concluded that both of the Veteran's upper extremity symptoms were related to carpal tunnel syndrome, which, in turn was, "not related to his diabetes".  

While the VA examiner in April 2011 reviewed all of the Veteran's records available at the time of her examination, she did not address whether the Veteran's neuropathy, despite the etiology, could be aggravated by his diabetes.  Additionally, the VA examiner was not privy to the latest neurological examination from November 2011, which was associated with the claims folder after she conducted her examination.  This November examination was performed by a neurologist, who diagnosed the Veteran with "diabetic polyneuropathy with classic stocking and pattern sensory disfunciton [sic] to mid palm and just above knee bilaterally and symmetrically."  The Board finds that the very nature of the diagnosis of diabetic polyneuropathy demonstrates that it is secondary to diabetes mellitus.  Furthermore, the Board notes that over the course of the Veteran's treatment related to his diabetes, the electromyograph (EMG) outputs have not always been conclusive as to etiology of the Veteran's symptoms.      

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).  The Board acknowledges that the November 2011 opinion also indicates that the Veteran has some complaints suggesting carpal tunnel syndrome; however, with respect to diabetic polyneuropathy, the neurologist described symptoms affecting the upper extremities specifically sensory dysfunction to the mid palm areas bilaterally.   

Because of the conflicting medical opinions and prior concessions as to unknown etiology, the Board is willing to place the greater weight on the latest examination conducted by a specialist in neurology who found evidence of diabetic polyneuropathy of the upper extremities.  At the very least, a state of relative equipoise has been reached in this case, therefore the benefit of the doubt rule will be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  As such, service connection for peripheral neuropathy of the bilateral upper extremities is warranted secondary to type II diabetes mellitus.

(CONTINUED ON NEXT PAGE)






ORDER

Service connection for peripheral neuropathy of the right upper extremity, secondary to service connected type II diabetes mellitus, is granted.

Service connection for peripheral neuropathy of the left upper extremity, secondary to service connected type II diabetes mellitus, is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


